DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
In the amendments filed 07/28/2022, claims 1, 3-11, 13-16, and 18-20 are pending. Claim 1 is amended. Claims 2, 12, and 17 are canceled. Claims 8, 10-11, and 13-16 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pacanovsky (WO 01/40396 A2).
Regarding claims 1 and 3, Pacanovsky teaches an adhesive composition comprising an epoxy resin based on a polyglycidyl ether of a polyphenol having one or more hydroxyl groups and a urethane prepolymer having terminal isocyanate groups, wherein the urethane prepolymer is reacted with hydroxyl groups of the epoxy resin so as to provide a multi-functional urethane modified epoxy resin having a functionality of four or more (p. 3, l. 28-34), wherein the epoxy resin has an epoxide equivalent weight of from about 190 to about 4000 (p. 4, l. 17-18), wherein the urethane prepolymer has a molecular weight of from about 500 to about 8000 (p. 4, l. 19-20), wherein the polyglycidyl ether of a polyphenol is the reaction product of a divalent phenol and an epihalohydrin, methylepihalohydrin, ethylepihalohydrin, or dihalohydrin (p. 4, l. 25-27), wherein the urethane prepolymer having terminal isocyanate groups is present in the form of a reaction product of a hydroxy compound and a polyisocyanate (p. 5, l. 12-14), wherein the hydroxy compound is a di-valent polyesterpolyol having a molecular weight between about 500 and about 3,000 (p. 5, l. 14-18), wherein the polyesterpolyol is prepared from a polyvalent alcohol that is ethyleneglycol, propyleneglycol, diethyleneglycol, 1,4-butanediol, 1,6-hexanediol, 2-methyl-1,5-pentanediol, or 2,2-dimethyl-propanediol, and a polybasic acid that is adipic acid, terephthalic acid, isophthalic acid, glutaric acid, azelaic acid, and dimer acid (p. 5, l. 23-29), wherein the molecular weight of the multi-functional urethane modified epoxy resin is from about 2500 to about 15,000 (p. 6, l. 13-15), which reads on a curable composition comprising a urethane-modified epoxy resin (A) as an essential component of a main material, wherein the urethane-modified epoxy resin (A) is a reaction product of a polyisocyanate compound (a1), a polyester polyol (a2), and a hydroxyl group-containing aromatic bifunctional epoxy resin (a3) as essential reaction raw materials, wherein the epoxy equivalent of the urethane-modified epoxy resin (A) is greater than 0 and less than or equal to 3,750 g / equivalent, wherein the polyester polyol (a2) is a polyester diol having a number average molecular weight (Mn) of 500 to 3,000. The epoxy equivalent weight is based on the calculation 15,000 g/mol / 4 eq/mol = 3,750 g/eq. Pacanovsky teaches that the adhesive composition optionally further comprises curing agents (p. 8, l. 14) that are optionally acid anhydrides (p. 9, l. 13, 16, 19-20), which optionally reads on the curable composition further comprising an acid anhydride (B) as an essential component of a curing agent as claimed in claim 1, wherein a linear aliphatic diol compound having 2, 3, 4, 5, or 6 carbon atoms constitutes 100% by mass of a polyol raw material for the polyester polyol (a2) as claimed in claim 3.
Pacanovsky does not teach with sufficient specificity wherein the epoxy equivalent of the urethane-modified epoxy resin (A) is 150 to 300 g / equivalent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the epoxide equivalent weight of Pacanovsky’s multi-functional urethane modified epoxy resin to be from 150 to 300 g/eq, which would read on wherein the epoxy equivalent of the urethane-modified epoxy resin (A) is 150 to 300 g / equivalent as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the peel strength and/o curability of Pacanovsky’s adhesive composition, and/or the ability of Pacanovsky’s adhesive composition to bond a substrate because Pacanovsky teaches that the multi-functional urethane modified epoxy resin has a functionality of four or more and is provided by reacting the urethane prepolymer having terminal isocyanate groups with hydroxyl groups of the epoxy resin based on a polyglycidyl ether of a polyphenol having one or more hydroxyl groups (p. 3, l. 28-34; p. 4, l. 13-15), that the epoxy resin has an epoxide equivalent weight of from about 190 to about 4000 (p. 4, l. 17-18), that the urethane prepolymer has a molecular weight of from about 500 to about 8000 (p. 4, l. 19-20), that the polyglycidyl ether of a polyphenol is the reaction product of a divalent phenol and an epihalohydrin, methylepihalohydrin, ethylepihalohydrin, or dihalohydrin (p. 4, l. 25-27), that the molecular weight of the multi-functional urethane modified epoxy resin is from about 2500 to about 15,000 (p. 6, l. 13-15), that the adhesive composition is durable, has high flexibility, impact strength, tear resistance, high peel strength (p. 3, l. 16-18), has an extended shelf life prior to curing and is fast curing (p. 3, l. 19-20), and is useful in a method of bonding a substrate to a like or dissimilar substrate (p. 4, l. 4-5), which means that the epoxide equivalent weight of Pacanovsky’s multi-functional urethane modified epoxy resin in g/eq would have affected the peel strength and/o curability of Pacanovsky’s adhesive composition, and/or the ability of Pacanovsky’s adhesive composition to bond a substrate.
Pacanovsky does not teach a specific embodiment of the curable composition further comprising an acid anhydride (B) as an essential component of a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pacanovsky’s curing agents that are acid anhydrides to modify Pacanovsky’s adhesive composition, which would read on the curable composition further comprising an acid anhydride (B) as an essential component of a curing agent as claimed. One of ordinary skill in the art would have been motivated to do so because Pacanovsky teaches that that the adhesive composition optionally further comprises curing agents (p. 8, l. 14) that are optionally acid anhydrides (p. 9, l. 13, 16, 19-20), that preferred curing agents for one-part adhesive compositions are acid anhydrides (p. 9, l. 18-20), and that the adhesive composition has an extended shelf like prior to curing and is fast curing (p. 3, l. 19-20), which would have been beneficial for modifying the curability of Pacanovsky’s adhesive composition.
Regarding claim 4, Pacanovsky teaches that the polyisocyanate (p. 5, l. 14) is optionally trimethylene, tetramethylene, pentamethylene, hexamethylene, 1,2-propylene, 1,2-butylene, or 1,3-butylene diisocyanate, isophorone diisocyanate, 1,3-cyclopentane, 1,4-cyclohexane, or 1,2-cyclohexane diisocyanate, m-phenylene, p-phenylene, 4,4’-diphenyl, or 1,4-naphthalene diisocyanate, 2,4-tolylene diisocyanate, 2,6-tolylene diisocyanate, a mixture of 2,4-tolylene diisocyanate, or 4,4’-toluidine or 1,4-xylylene diisocyanate (p. 6, l. 1-2), which optionally reads on wherein the polyisocyanate compound (a1) has an isocyanate group content of 36% to 67% by mass as claimed. The % by mass is based on the calculations (16*2 + 12*2 + 14*2) / (16*2 + 12*2 + 14*2 + 12*12 + 1*8) * 100% = 36% and (16*2 + 12*2 + 14*2) / (16*2 + 12*2 + 14*2 + 12*3 + 1*6) * 100% = 67%.
Pacanovsky does not teach a specific embodiment wherein the polyisocyanate compound (a1) has an isocyanate group content of 35% by mass or more. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Pacanovsky’s trimethylene, tetramethylene, pentamethylene, hexamethylene, 1,2-propylene, 1,2-butylene, or 1,3-butylene diisocyanate, isophorone diisocyanate, 1,3-cyclopentane, 1,4-cyclohexane, or 1,2-cyclohexane diisocyanate, m-phenylene, p-phenylene, 4,4’-diphenyl, or 1,4-naphthalene diisocyanate, 2,4-tolylene diisocyanate, 2,6-tolylene diisocyanate, a mixture of 2,4-tolylene diisocyanate, or 4,4’-toluidine or 1,4-xylylene diisocyanate as Pacanovsky’s polyisocyanate, which would read on wherein the polyisocyanate compound (a1) has an isocyanate group content of 36% to 67% by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable polyisocyanate for producing Pacanovsky’s urethane prepolymer having terminal isocyanate groups because Pacanovsky teaches that the urethane prepolymer having terminal isocyanate groups is present in the form of a reaction product of a hydroxy compound and a polyisocyanate (p. 5, l. 12-14), and that the polyisocyanate (p. 5, l. 14) is optionally trimethylene, tetramethylene, pentamethylene, hexamethylene, 1,2-propylene, 1,2-butylene, or 1,3-butylene diisocyanate, isophorone diisocyanate, 1,3-cyclopentane, 1,4-cyclohexane, or 1,2-cyclohexane diisocyanate, m-phenylene, p-phenylene, 4,4’-diphenyl, or 1,4-naphthalene diisocyanate, 2,4-tolylene diisocyanate, 2,6-tolylene diisocyanate, a mixture of 2,4-tolylene diisocyanate, or 4,4’-toluidine or 1,4-xylylene diisocyanate (p. 6, l. 1-2).
Regarding claim 5, Pacanovsky teaches that the adhesive composition comprises the multi-functional urethane modified epoxy resin having a functionality of four or more (p. 3, l. 28-34), and that the composition optionally further comprises reactive diluents that are acrylated epoxies, epoxidized polyunsaturated compounds, C10 to C14 aliphatic glycidyl ethers, or aromatic glycidyl ethers (p. 6, l. 18-22), which reads on a specific embodiment wherein the adhesive composition comprises the multi-functional urethane modified epoxy resin having a functionality of four or more as the only epoxy resin. Pacanovsky’s adhesive composition would not inherently further comprises other epoxy resins. Therefore, Pacanovsky renders obvious wherein the proportion of the mass of the urethane-modified epoxy resin (A) to the total mass of the urethane-modified epoxy resin (A) and additional epoxy resins other than the urethane-modified epoxy resin (A) contained in the main material is 100% by mass as claimed.
Regarding claim 6, Pacanovsky teaches that the adhesive composition optionally further comprises a reactive diluent that is C10 to C14 aliphatic glycidyl ethers (p. 6, l. 18-21), which optionally reads on wherein the main material contains an aliphatic epoxy resin, in addition to the urethane-modified epoxy resin (A) as claimed.
Pacanovsky does not teach a specific embodiment wherein the main material contains an aliphatic epoxy resin, in addition to the urethane-modified epoxy resin (A). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pacanovsky’s reactive diluent that is C10 to C14 aliphatic glycidyl ethers to modify Pacanovsky’s adhesive composition, which would read on wherein the main material contains an aliphatic epoxy resin, in addition to the urethane-modified epoxy resin (A) as claimed. One of ordinary skill in the art would have been motivated to do so because Pacanovsky teaches that the adhesive composition optionally further comprises a reactive diluent that is C10 to C14 aliphatic glycidyl ethers (p. 6, l. 18-21), and that the adhesive composition cures (p. 3, l. 19-20), which means that Pacanovsky’s reactive diluent that is C10 to C14 aliphatic glycidyl ethers would have been beneficial for modifying the curability of Pacanovsky’s adhesive composition and/or mechanical properties of a cured product of Pacanovsky’s adhesive composition.
Regarding claim 7, Pacanovsky teaches that the adhesive composition comprises the multi-functional urethane modified epoxy resin having a functionality of four or more (p. 3, l. 28-34), and optionally further comprises a reactive diluent that is C10 to C14 aliphatic glycidyl ethers (p. 6, l. 18-21), which optionally reads on wherein the mass ratio of the urethane-modified epoxy resin (A) and the aliphatic epoxy resin [urethane-modified epoxy resin (A)/aliphatic epoxy resin] is in the range of greater than 0/100 to 100/0.
Pacanovsky does not teach a specific embodiment wherein the mass ratio of the urethane-modified epoxy resin (A) and the aliphatic epoxy resin [urethane-modified epoxy resin (A)/aliphatic epoxy resin] is in the range of greater than 30/70 to 100/0. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pacanovsky’s reactive diluent that is C10 to C14 aliphatic glycidyl ethers to modify Pacanovsky’s adhesive composition, and to optimize the amount of Pacanovsky’s multi-functional urethane modified epoxy resin having a functionality of four or more to be from 30% to 100% by weight, based on the weight of Pacanovsky’s multi-functional urethane modified epoxy resin having a functionality of four or more and Pacanovsky’s reactive diluent, which would read on wherein the mass ratio of the urethane-modified epoxy resin (A) and the aliphatic epoxy resin [urethane-modified epoxy resin (A)/aliphatic epoxy resin] is in the range of greater than 30/70 to 100/0 as claimed. One of ordinary skill in the art would have been motivated to do so because Pacanovsky teaches that the adhesive composition optionally further comprises a reactive diluent that is C10 to C14 aliphatic glycidyl ethers (p. 6, l. 18-21), that the adhesive composition comprises the multi-functional urethane modified epoxy resin having a functionality of four or more (p. 3, l. 28-34), and that the adhesive composition cures (p. 3, l. 19-20), which means that Pacanovsky’s reactive diluent that is C10 to C14 aliphatic glycidyl ethers would have been beneficial for modifying the curability of Pacanovsky’s adhesive composition and/or mechanical properties of a cured product of Pacanovsky’s adhesive composition, which means that the amount of Pacanovsky’s multi-functional urethane modified epoxy resin having a functionality of four or more in % by weight, based on the weight of Pacanovsky’s multi-functional urethane modified epoxy resin having a functionality of four or more and Pacanovsky’s reactive diluent, would have affected the curability of Pacanovsky’s adhesive composition and/or mechanical properties of a cured product of Pacanovsky’s adhesive composition, which means that optimizing the amount of Pacanovsky’s multi-functional urethane modified epoxy resin having a functionality of four or more in % by weight, based on the weight of Pacanovsky’s multi-functional urethane modified epoxy resin having a functionality of four or more and Pacanovsky’s reactive diluent, would have been beneficial for optimizing the curability of Pacanovsky’s adhesive composition and/or mechanical properties of a cured product of Pacanovsky’s adhesive composition.
Regarding claims 9 and 18-20, Pacanovsky teaches that the adhesive composition optionally further comprise additives that are (p. 10, l. 1) reinforcing materials that are woven or nonwoven webs of organic or inorganic fibers (p. 10, l. 9-11), which optionally reads on a fiber-reinforced composite material comprising the curable composition according to claim 1, 3, 4, or 5 and a reinforcing fiber as essential components as claimed.
Pacanovsky does not teach a specific embodiment of a fiber-reinforced composite material comprising the curable composition according to claim 1, 3, 4, or 5 and a reinforcing fiber as essential components. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pacanovsky’s additives that are reinforcing materials that are woven or nonwoven webs of organic or inorganic fibers to modify Pacanovsky’s adhesive composition, which would read on a fiber-reinforced composite material comprising the curable composition according to claim 1, 3, 4, or 5 and a reinforcing fiber as essential components as claimed. One of ordinary skill in the art would have been motivated to do so because Pacanovsky teaches that the adhesive composition optionally further comprise additives that are (p. 10, l. 1) reinforcing materials that are woven or nonwoven webs of organic or inorganic fibers (p. 10, l. 9-11), which would have been beneficial for providing reinforcement for Pacanovsky’s adhesive composition, which would have been beneficial for modifying mechanical properties of Pacanovsky’s adhesive composition.

Response to Arguments
Applicant’s arguments, see p. 6, filed 07/28/2022, with respect to the objection to claims 1, 3-7, 9, and 18-20 have been fully considered and are persuasive.  The objection to claims 1, 3-7, 9, and 18-20 has been withdrawn. 
Applicant’s arguments, see p. 6-10, filed 07/28/2022 with respect to the rejection of claims 1 and 3-5 under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 4,749,743) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 10, filed 07/28/2022 with respect to the rejection of claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 4,749,743) as applied to claim 1, and further in view of Suzuki (JP 2015-086374 A, cited in IDS, machine translation in English used for citation and made of record on 08/18/2020) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 11-12, filed 07/28/2022 with respect to the rejection of claims 9 and 18-20 under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 4,749,743) as applied to claim 1, and further in view of Frick et al. (WO 2016/059043 A1, US 2017/0240687 A1 is English language equivalent and is used for citation) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767